Name: Council Implementing Regulation (EU) NoÃ 419/2011 of 29Ã April 2011 implementing Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dÃ¢ Ivoire
 Type: Implementing Regulation
 Subject Matter: international affairs;  free movement of capital;  Africa;  civil law
 Date Published: nan

 30.4.2011 EN Official Journal of the European Union L 111/1 COUNCIL IMPLEMENTING REGULATION (EU) No 419/2011 of 29 April 2011 implementing Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire (1), and in particular Article 11a(2) thereof, Whereas: (1) On 12 April 2005, the Council adopted Regulation (EC) No 560/2005. (2) In view of the developments in CÃ ´te dIvoire, the list of persons and entities subject to restrictive measures set out in Annex IA to Regulation (EC) No 560/2005 should be amended, HAS ADOPTED THIS REGULATION: Article 1 The entities listed in the Annex to this Regulation shall be deleted from the list set out in Annex IA to Regulation (EC) No 560/2005. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2011. For the Council The President MARTONYIJ. (1) OJ L 95, 14.4.2005, p. 1. ANNEX ENTITIES REFERRED TO IN ARTICLE 1 1. PETROCI (National Petroleum Operations Company of CÃ ´te dIvoire) 2. BNI (National Investment Bank) 3. BFA (Agricultural Credit Bank) 4. Versus Bank 5. Caisse dEpargne de CÃ ´te dIvoire (Savings Bank of CÃ ´te dIvoire) 6. Banque de lHabitat de CÃ ´te dIvoire (BHCI) (Housing Bank of CÃ ´te dIvoire)